Citation Nr: 1412736	
Decision Date: 03/26/14    Archive Date: 04/08/14

DOCKET NO.  11-10 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim for service connection for left hip strain, to include as secondary to a service-connected disability.  

2.  Whether new and material evidence has been received sufficient to reopen a claim for service connection for degenerative disc disease of lumbar spine (also referred to as low back disorder), to include as secondary to a service-connected disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

The Veteran served in the United States Army National Guard of North Carolina from January 1975 to September 1995.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the October 2009 and April 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied the benefits on appeal.  During the current appeal, and specifically in October 2013, the Veteran testified at a videoconference hearing conducted before the undersigned Veterans Law Judge (VLJ), who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107 (c) (West 2002 & Supp. 2013) and is rendering the determination in this case.  A transcript of the testimony has been associated with the Veteran's claims file.  

Before this claims file was transferred to the Board, in a May 2013 rating action, the RO granted service connection for the right knee meniscal tear and evaluated it as ten percent disabling, effective February 27, 2007.  The Board finds that this grant of service connection for the right knee meniscal tear constitutes a full award of the benefit sought on appeal with respect to this issue.  See Grantham v. Brown, 114 F. 3d 156, 1158 (Fed. Cir. 1997).  The record on appeal contains no indication that the Veteran has appealed the downstream elements of effective date or initial rating for this disability; thus, this matter is not in appellate status.  

Lastly, the Veteran submitted additional evidence to the Board after the appeal was certified to the Board.  The submission of such evidence was accompanied by a waiver of RO consideration.  38 C.F.R. § 20.1304(c) (2013).

As will be discussed in further detail in the following decision, the Board finds that new and material evidence sufficient to reopen the previously denied claims for service connection for the left hip strain and degenerative disc disease of the lumbar spine has been received.  Thus, the Board is granting this aspect of the Veteran's appeal.  The underlying de novo claim for service connection for degenerative disc disease of the lumbar spine, is however, addressed in the REMAND portion of the decision below and is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  By a June 2008 rating decision, the RO denied the Veteran's claim of service connection for degenerative disc disease of the lumbar spine on the basis that the evidence did not show that such condition was incurred in service, and/or secondary to a service-connected disability.  

2.  The evidence received since the June 2008 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for degenerative disc disease of the lumbar spine, and raises a reasonable possibility of substantiating that claim.  

3.  By a June 2008 rating decision, the RO denied the Veteran's claim of service connection for left hip strain on the basis that the evidence did not show that such condition was incurred in service, and/or secondary to a service-connected disability.  

4.  The evidence received since the June 2008 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for left hip strain, and raises a reasonable possibility of substantiating that claim.  

5.  Competent evidence of record demonstrates that the Veteran's current left hip strain was aggravated beyond its natural progression by his service-connected left knee disability.


CONCLUSIONS OF LAW

1.  The June 2008 rating decision which denied service connection for degenerative disc disease of the lumbar spine and left hip strain, both of which to include as secondary to a service-connected disorder, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302, 20.1103 (2013).  

2.  The evidence received subsequent to the June 2008 rating decision is new and material, and the previously denied claims for service connection for degenerative disc disease of the lumbar spine and left hip strain are reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).  

3.  The criteria for entitlement to service connection for the left hip strain have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).  The Board concludes that these duties do not preclude the Board from adjudicating this portion of the Veteran's claim.  This is so because the Board is taking action favorable to the Veteran by reopening his service connection claims.  See Bernard v. Brown, 4 Vet. App. 384  (1993).  Accordingly, discussion of VA's compliance with the notice and assistance requirements would serve no useful purpose.  

II. Claims to Reopen

In the current appeal, the Veteran maintains that his low back disorder was incurred during his period of service in the National Guard and is secondary to his service-connected left knee disorder.  He further contends that his current left hip disorder is secondary to his left knee condition.  In this regard, the Board observes that the Veteran's claims for service connection for these disorders were last considered and denied in the June 2008 rating decision.  The Veteran was notified of this decision and of his appellate rights; however, he did not submit a notice of disagreement with regard to these decisions.  In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

Where service connection for a disability has been denied in a final decision, a subsequent claim for service connection for that disability may be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  As noted above, the Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  See Barnett, supra.  Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted.  Id. at 1384; see also Butler v. Brown, 9 Vet. App. 167, 171 (1996).  

New evidence means evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2013).  

In February 2007, the Veteran filed a claim seeking service connection for a low back disability and left hip disorder.  In support of his claim, he submitted a number of private treatment reports issued by his physicians at Greensboro Orthopedic Center, and dated from June 1994 to January 2001.  These records reflect an assessment of recurrent mechanical low back pain secondary to underlying degenerative disc disease and lumbar spondylosis.  VA treatment records dated from October 2003 to March 2007 reflect the Veteran's ongoing complaints of chronic back pain, as well as treatment provided to help manage his low back symptoms.  The Veteran was also afforded a VA joints examination in April 2007, at which time the VA examiner diagnosed the Veteran with having degenerative disc disease of the lumbar spine and left hip strain.  According to the VA examiner, the Veteran's low back injury occurred after service, and there was no reason to believe that this injury was not caused by an occupational injury post-service.  With respect to the Veteran's left hip strain, the VA examiner opined that this disability was not associated with the Veteran's knee pain, but started in association to the lower spine injury, and is probably related to the Veteran's non-service connected back.  

In the October 2007 rating decision, the RO denied entitlement to service connection for degenerative disc disease of the lumbar spine and the left hip strain.  This denial was confirmed and continued in the June 2008 rating decision.  In the decision, the RO determined that the evidence did not reflect that the Veteran's degenerative disc disease of the lumbar spine and left hip strain were related to his service-connected left knee injury, nor did it show that this disability was incurred during his military service.  As previously discussed above, the Veteran did not file a notice of disagreement with this decision and the decision is now final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

In December 2008, the Veteran filed a petition to reopen his claim of entitlement to service connection for these disabilities.  Along with his petition to reopen, the Veteran also submitted a private treatment report issued by his physician, A.V., M.D., and dated in December 2008.  In the letter, Dr. V. reviewed the Veteran's medical history and noted that the Veteran injured his left knee in service and was currently service-connected for this disorder.  Dr. V. also noted that since this injury, the Veteran had injured his back and developed left hip and right knee pain related to an antalgic gait pattern.  After examining the Veteran, and reviewing his diagnostic test results, Dr. V. observed diffuse degenerative changes of the disc spaces and facet joints in the lumbar spine.  Dr. V. further noted that the left hip x-ray revealed "moderate acetabular changes consistent with degenerative arthritis."  According to Dr. V., the Veteran had multiple areas of degenerative joint disease initially located near the left knee region which are related to his service injury, followed by the lumbar and left hip region "which most likely were exacerbated by his initial left knee injury and imbalance created from it."  

This evidence is new, in that it was not previously of record.  The Board finds that the December 2008 medical report and opinion alludes to a possible etiological connection between the Veteran's low back and left hip disabilities and his service-connected left knee disability.  First, Dr. V. notes that the Veteran experienced pain in his left hip as a result of an antalgic gait pattern - something which Dr. V. attributes to a combination of his service and nonservice connected disorders.  Dr. V. further appears to state that areas of degenerative joint disease located in the left hip and lumbar spine were likely exacerbated by the Veteran's left knee injury and resulting imbalance.  In light of the fact that the RO in June 2008 denied the claim because the evidence did not reflect that his lumbar spine and left hip disabilities were either incurred in service, or related to his service-connected left knee disability, this new evidence relates to an unestablished fact necessary to substantiate the aforementioned claims.  Thus, the Board finds that new and material evidence has been presented to reopen the previously denied claims for service connection for the left hip and low back disorder.  This aspect of his appeal is, therefore, granted.  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the underlying de novo claim for service connection for the low back disability can be addressed.  

III.   Service Connection

As previously discussed above, the Veteran attributes his current left hip disorder to his service-connected left knee disability and any symptoms arising therefrom.  During his hearing, the Veteran testified that his left hip disability arose as a result of service-connected left knee disability.  See Hearing Transcript (T.) p. 9.  

For secondary service connection to be granted, generally there must be (1) medical evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002);  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

The evidence of record reflects that the Veteran has been diagnosed as having a left hip strain, as well as areas of degenerative joint disease and chronic arthritis throughout his left hip.  See April 2007 and October 2011 VA examination reports; the February 2008 treatment report issued by C.W., M.D.; the March 2008 letter issued by R.R., M.D.; and the December 2008 treatment report by Dr. V.  The Veteran is also service-connected for his left knee disability (status post left knee injury, meniscectomy with degenerative joint disease.)  See August 2000 rating decision.  Therefore, the first and second Wallin elements have clearly been satisfied.  

What remains to be established is whether the Veteran's left knee disability was caused or aggravated by his service-connected left knee disability.  The record contains conflicting medical opinions pertaining to the relationship between the Veteran's left hip strain and his service-connected left knee disability.  In the February 2008 treatment report, Dr. W. reviewed the Veteran's diagnostic test results and noted that the Veteran had osteoarthritis in his left hip.  According to Dr. W., the Veteran has some arthritis in his left hip as well as a new meniscal injury in the right knee, and while "these are independent[,] they all certainly be aggravated to the fact that he has a weak knee on the left."  In the March 2008 letter, Dr. R. indicated that there was a high likelihood that the Veteran's knee surgery/injury was a significant contributing factor to his hip and back pain.  As previously discussed above, in the December 2008 letter issued by Dr. V., she noted that the Veteran developed left hip pain related to an antalgic gait pattern, which was due, in part to his left knee disability.  According to Dr. V., the Veteran's diagnostic results revealed left hip moderate acetabular changes consistent with degenerative changes, and these arthritic findings most likely were exacerbated by the Veteran's left knee injury and the imbalance created as a result of this injury.  

As previously discussed above, the April 2007 VA examiner opined that the Veteran's left hip pain was not associated with his knee pain, and in fact, started in association with his lower spine injury.  This examiner determined that the Veteran's left hip condition was probably related to the non-service connected back and not caused by the knee.  The Veteran was also afforded a VA examination in October 2011, at which time the VA examiner diagnosed the Veteran with having a left hip strain.  After reviewing the Veteran's claims file, the examiner noted that the Veteran had "a positive discogram at L4-L5, concordant for left hip pain."  The examiner acknowledged the fact that the Veteran walked with an altered gait but noted that the extent to which this contributes to his hip pain was unknown.  According to the examiner, given the concordant diskogram, and the Veteran's post-service injury in 1999 wherein he experienced left buttock pain after falling from the chair he was leaning back on, "it is less likely as not that the [Veteran's] current hip pain is secondary to his left knee pain."  Unfortunately, the Board does not find these opinions to be adequate.  Although both examiners addressed whether the Veteran's current left hip disability was caused by his knee disability, first, it is unclear which knee the April 2007 VA examiner is referring to; and second, neither examiner discussed whether the left hip disability was aggravated as a result of his left knee disability.  Indeed, review of the February 2008, March 2008 and December 2008 letters referenced above demonstrate that the Veteran's private physicians agreed that the Veteran's left knee condition contributed, and in some ways aggravated, his left hip disability.  In any event, in stating that the extent to which the Veteran's altered gain contributes to his hip pain was unknown, the October 2011 VA examiner did not come out and state in clear and definitive terms that the Veteran's left hip disability was not aggravated as a result of his left knee disability.  

Thus, the Board finds that the VA examiners' opinions have little probative value, and, when weighed against the Veteran's hearing testimony and the February 2008, March 2008 and December 2008 medical opinions, the Board finds the evidence is at least in equipoise that the Veteran's left his disability was aggravated and worsened as a result of his left knee disability and any associated symptoms stemming therefrom.  Based on the totality of the evidence, and resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's left hip disorder was aggravated beyond the normal course of the condition as a result of the service-connected left knee disability.  Accordingly, because all three elements required to establish entitlement to service connection have been met, the Board finds that service connection for the left hip strain is warranted.  Therefore, the Veteran's claim of entitlement to service connection for left hip strain is granted. 38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.310.  


ORDER

New and material evidence having been submitted, the claim of service connection for left hip strain is reopened, and to this limited extent, the appeal is granted.  

New and material evidence having been submitted, the claim of service connection for degenerative disc disease of the lumbar spine is reopened, and to this limited extent, the appeal is granted.  

Service connection for left hip strain is granted.  



REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the Veteran's claim for service connection for degenerative disc disease of the lumbar spine.  

The Veteran asserts that his low back disorder is secondary to his service-connected left knee disability.  During a June 1994 treatment visit at an Orthopedic treatment facility, the Veteran provided his medical history and explained that in August 1992, while working as a lineman for a power company, he was in the process of climbing a pole and screwing in a light bulb when he reached upward and felt a sudden pull in the lower portion of his lumbar spine.  According to the Veteran, he reinjured his back in September 1992, during which time he reportedly experienced a popping sensation in the lower portion of his back with an aching sensation throughout the hip and thigh.  The Veteran stated that he was seen and treated again after experiencing a flare-up of pain in March 1994, two years after these incidences.  He presented at this treatment facility once again in May 1999, at which time he reported a new onset of low back and left buttock pain after he leaned backwards against a chair, caused the chair to break, and abruptly jerked backwards as a result.  According to the Veteran, he felt a popping sensation in his back, and has experienced radiating pain throughout the low back and left lateral thigh since.  

Although his low back injury occurred while he was working at his civilian job, and not while he was actually serving with the Army National Guard, the Veteran continued to serve in the National Guard for several years after his initial injury.  In an undated statement, date stamped as received in February 2010, the Veteran stated that after his 1992 injury, he continued working light duty assignments with the National Guard, which were reportedly more difficult than his regular job.  However, according to the Veteran, he continued working despite the pain in his back.  Although the Veteran's service treatment records are clear for any complaints of, or treatment for, his low back problems, the record does contain treatment records issued by his private treatment provider, J. D., M.D., which provide a descriptive summary of the state of his low back condition while he was still serving in the National Guard.  In a May 1994 report, Dr. D. noted that the Veteran presented with a magnetic resonance imaging (MRI) report of his lumbar spine that showed degenerative disc disease of the last three interspaces with significantly bulging disc at L3-4.  Dr. D. also noted that the Veteran had a facet arthropathy at L3-4, and a slight bulge at L4-5.  According to Dr. D., the Veteran's degenerative disc disease was not a Worker's compensation injury, but the protruding and bulging disc at L3-4 would be classified as a Worker's Compensation injury.  

At the April 2007 VA examination, the Veteran reported that he was currently receiving Workman's compensation benefits as a result of his August 1992 occupational injury.  Furthermore, the Veteran has stated on a number of occasions throughout the appeal that he is receiving disability benefits from the Social Security Administration (SSA) as a result of his degenerative disc disease.  However, the claims file does not contain any records from the SSA or the Office of Worker's Compensation Program (OWCP) relating to the Veteran.  When VA is on notice of records held by the SSA or other agency which appear relevant to a pending claim, VA must obtain and consider them.  See Baker v. West, 11 Vet. App., 163, 169 (1998).  Furthermore, the VCAA emphasizes the need for VA to obtain records from other government agencies.  See 38 U.S.C.A. §5103A (b)(3), (c)(3) (West 2002), 38 C.F.R. § 3.159(c)(2) (2013).  

Accordingly, the case is REMANDED for the following action:

1. Contact the OWCP for the purpose of obtaining and associating with the VA claims folder the Veteran's complete OWCP record.  If, after making reasonable efforts to obtain the identified records, the documents are not obtainable, notify the Veteran and (a) identify the specific records not obtainable; (b) briefly explain the efforts made to obtain those records; (c) describe any further action to be taken with respect to the claims; and (d) notify the Veteran that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2. Then, obtain and associate with the claims file a copy of the decision of the SSA to award disability benefits to the Veteran and the medical records upon which the SSA based its decision.  Efforts to obtain these records should only end if they do not exist or further efforts to obtain them would be futile.  38 C.F.R. § 3.159(c)(2).  If the records are unavailable, the claims file must be properly documented as to the unavailability of these records.  

3. After completing the above, readjudicate the issue on appeal.  If any benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.  


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


